DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Objections
Claims 9-10 are objected to because of the following informalities:
Claim 9, last line, recites “it” and should recite - - nozzle throat - - .
Appropriate correction is required.
Claim 10 is objected to as being dependent from an objected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an NXP-adjustment means for moving any of the primary nozzle and the tail member in relation to the other” in claim 2 and 11 and “rA-shifting means” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
To clarify, the NXP-adjustment means is considered “Preferably, the NXP-adjustment means is selected from the group comprising mechanical actuator, electric actuator, electronic actuator, hydraulic actuator, pneumatic actuator and combinations thereof”, per page 9, lines 1-3 of the specification.
To clarify, rA-shifting means is considered “a movable spindle”, per page 10, line 1 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12, line 1 recites “a variable geometry ejector”.  However, it is unclear if this is the same “ejector” from claim 1 or a different “ejector”.  For purposes of examination “a variable geometry ejector” will be considered - - the variable geometry ejector - - .
	Claims 13-14 are rejected to as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong (US 2017/0102010).
	Per claim 1, Cheong teaches a variable geometry ejector for cooling applications comprising: a primary fluid chamber (71), a suction chamber (20) downstream the primary fluid chamber, a primary nozzle (72 and 31) arranged so as to stream a working fluid from the primary fluid chamber to the suction chamber, and a tail member (32, 40, 50, 60) arranged downstream the primary nozzle (72), wherein any of the primary nozzle and the tail member is movable in relation to the other (see figure 9A and 9B showing the different position of 72 relative to 40).
	Per claim 2, Cheong meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Cheong teaches an NXP-adjustment means (80) for moving any of the primary nozzle and the tail member in relation to the other.
	Per claim 3, Cheong meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Cheong teaches wherein the NXP-adjustment means is selected from the group comprising mechanical actuator (“motor and linear movement mechanism”, para. 0081).
	Per claim 6, Cheong meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Cheong teaches wherein the primary fluid chamber is provided with a primary fluid inlet port (11), and the suction chamber is provided with a secondary fluid inlet port (73); the primary nozzle (72) comprises a primary tapered (723) converging section, a throat (722) and a tapered divergent exit section (721) ending at a nozzle exit (wherein fluid exits between 72 and 31); and the tail member (32, 40, 50, 60) comprises a secondary tapered converging section (32), a constant area section (40) and a diffuser section (50).
	Per claim 12, Cheong teaches an ejector system (see figure 1) comprising the variable geometry ejector according to claim 1.
	Per claim 13, Cheong meets the claim limitations as disclosed in the above rejection of claim 12.  Further, Cheong teaches a control unit (“a controller”, para. 0095).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 2017/0102010) in view of Lee et al. (US 20180274821).
	Per claims 7-9, Cheong meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Cheong fails to explicitly teach an rA-shifting means arranged upstream the primary nozzle (claim 7), wherein the rA -shifting means is a movable spindle (claim 8), and wherein the spindle is axially movable between a first position in which a spindle tip is arranged outside the tapered converging section of the primary nozzle, and a second position in which the spindle tip is inside the nozzle throat blocking the nozzle throat (claim 9).
	However, Lee teaches a refrigeration system including an rA-shifting means (30) arranged upstream a primary nozzle (20) (claim 7), wherein the rA -shifting means is a movable spindle (“needle”, para. 0152) (to clarify, a needle is considered a spindle) (claim 8), wherein the spindle is axially movable between a first position in which a spindle tip is arranged outside a tapered converging section of the primary nozzle, and a second position in which the spindle tip is inside the nozzle throat blocking the nozzle throat (para. 0151) (claim 9) for improved efficiency (para. 0131).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an rA-shifting means arranged upstream a primary nozzle (claim 7), wherein the rA -shifting means is a movable spindle (claim 8), wherein the spindle is axially movable between a first position in which a spindle tip is arranged outside a tapered converging section of the primary nozzle, and a second position in which the spindle tip is inside the nozzle throat blocking the nozzle throat (claim 9), as taught by Lee in the invention of Cheong, in order to advantageously provide improved efficiency in a refrigeration system (para. 0131).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 2017/0102010) in view of Lee et al. (US 20180274821) as applied to the claims above and further in view of  Ozaki et al. (US 2004/0172966).
	Per claim 10, Cheong, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Cheong, as modified, fails to explicitly teach wherein said spindle tip has two different angled parts.  However, Ozaki teaches an ejector including a spindle tip having two different angle parts (“Φ1” and “Φ2”, para. 0124) for improved nozzle efficiency (para. 0014).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a spindle tip having two different angle parts, as taught by Ozaki in the invention of Cheong, as modified, in order to advantageously provide improved nozzle efficiency (para. 0014). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong (US 2017/0102010) in view of Ophir et al. (US 3,922,877).
	Per claim 14, Cheong meets the claim limitations as disclosed in the above rejection of claim 13.  Further, Cheong fails to explicitly teach a vapour generator, a condenser, a vapour separator, an expansion valve, an evaporator, a liquid pump and piping.
	However, Ophir teaches a refrigeration system including a vapour generator (54), a condenser (64), a vapour separator (58), an expansion valve (68), an evaporator (70), a liquid pump (72) and piping (see figure 1) for utilizing waste heat of the system (col. 1, lines 30-31 of Ophir).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a vapour generator, a condenser, a vapour separator, an expansion valve, an evaporator, a liquid pump and piping, as taught by Ophir in the invention of Cheong, in order to advantageously utilize waste heat from the system (col. 1, lines 30-31 of Ophir), thereby reducing the energy consumption of the system.
Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verma et al. (US 2013/0239600) teaches an ejector including a spindle.
Newton (US 3,701,264) teaches a refrigeration system including an ejector having a spindle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763